DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 17 May 2022 has been accepted and entered. The replacement drawings have been accepted and entered.
Terminal Disclaimer
The terminal disclaimer filed on 18 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Number 17/185,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Previously Indicated Allowable Subject Matter
The indicated allowability of claims 1-3, 7, 8, and 12-20 is withdrawn in view of the newly discovered reference(s) to Courtnage (US 2002/0143373 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtnage et al. (US 2002/0143373 A1).
With respect to claim 1, Courtnage discloses: an apparatus (therapeutic device system, 100) comprising: an energy generator comprising a plurality of generator elements (energy sources, 116, 118; par. [0035]) operable to output a plurality of different energy types (LEDs with a plurality of emission wavelengths in conjunction with electrostimulation pad, par. [0035]) in a signal direction toward skin (treatment area, 123), each generator element of the plurality of generator elements being independently operable (par. [0039], operation of each of the therapeutic device systems, all according to individual selectable therapeutic modalities), when the energy generator is positioned relative to the skin (par. [0016]), to communicate with different nerves (par. [0025]) associated with the skin by outputting a different portion of an energy signal in the signal direction toward the skin with one energy type of the plurality of different energy types (par. [0020-0021]).
With respect to claim 3, Courtnage discloses energy generators arranged in a grid pattern on the skin and each energy generator of the plurality of energy generators (118 for LED emitters, Fig. 1; 116 for electrostimulators) is operable to output its different portion of the energy toward a different point on the grid pattern (par. [0035-0036], Fig. 1).
With respect to claims 2, 7, 8, 12, and 13, Courtnage discloses a plurality of energy generators outputting different portions of energy signals to the skin (LEDs selected to have a plurality of emission wavelengths for any therapeutic purpose, par. [0035]) addressed by a controller producing a control signal (126, par. [0040]). Courtnage further discloses the generators to be independently operable (individually selectable therapeutic modalities, par. [0039]).
With respect to claim 14, Courtnage discloses: a power source in electrical communication with the controllers of the plurality of energy generator (208, par. [0039]), each controller of each energy generator of the plurality of energy generators being operable to direct electricity from the power source to the plurality of generator elements of that energy generator (via voltage regulator, par. [0039]).
With respect to claim 15, Courtnage discloses a power generator operable to charge the power source when the plurality of energy generators are arranged on or adjacent the skin (external power source, 210; par. [0039]).
With respect to claims 16 and 17, Courtnage discloses a processing unit operable to cause each energy generator of the plurality of energy generators to output a different portion of the energy signal (CPU, par. 0039]), wherein the processing unit is operable to: receive input data from one or more data sources (operates based upon program instructions which are accessed from program memory, par. [0039]), and generate a control signal based on the input data (power is applied from voltage regulator based on instructions from CPU, par. [0039]); and wherein each energy generator of the plurality of energy generators is operable to output the different portion of the energy signal responsive to the control signal (therapeutic device systems are operated according to individually selected therapeutic modalities, par. [0039]).
With respect to claim 18, Courtnage discloses determination of a change in the input data and modification of the control signal based on the change in the input data (user-selectable controls can define or select emission wavelengths or other modalities, which then change the operation of the device, par. [0039]).
With respect to claim 19, Courtnage discloses sensors for providing input data to adjust a therapeutic protocol (par. [0026]).
With respect to claim 20, Courtnage discloses a wearable (Fig. 3 for example) or implantable (par. [0016]) body configured to arrange the plurality of energy generators on or adjacent the skin (treatment area, 123, Fig. 1).
Allowable Subject Matter
Claims 4-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4-6, Courtnage is silent with regard to communication of a symbol to nerves associated with the skin as claimed.
With respect to claims 9-11, Courtnage is silent with regard to different portions of the energy signal being communicable to a different portion of the nerves associated with the skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	26 May 2022